dDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 11, paragraph 0063, line 1, “controller 120” should be changed to controller 110 - -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9, 10, 11, 16 and 18 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Kuczaj (U. S. 2015/0208727).
Regarding claim 1, Kuczaj discloses an aerosol generator comprising: a heater 14 for generating aerosol by heating an aerosol generating material; and a controller 18 for controlling electric power 104 supplied to the heater, wherein the controller 18 is configured to: control the electric power 16 supplied to the heater 14 by a first method until a temperature of the heater 14 reaches an upper limit of a pre-heating temperature section, and control the electric power 16  supplied to the heater 14 by a second method until the temperature of the heater 14 increases to a target temperature from the upper limit.  See figure 8, the first method at stage 70 is a rapid size in temperature to upper limit, the second method at 72, 74 is a temperature reduction followed by an increase to target 72.  Nothing in claim 1 defines over such two steps second method.
Regarding claim 2, Kuczaj discloses the controller 18 controls the electric power supplied 16 to the heater 14 by the first method until the temperature of the heater 14 reaches the upper limit from a lower limit of the pre-heating temperature section.
Regarding claim 7, Kuczaj discloses a ratio of the upper limit with respect to the target temperature is set in advance.
Regarding claim 9, Kuczaj discloses the controller 18 measures a time for controlling the electric power 16 supplied to the heater 14 in the first method by using a timer, and when the temperature of the heater 14 is determined to have reached the upper limit based on the measured time, the controller 18 controls the electric power 16 supplied to the heater 14 by the second method.  Note that Kaczaj paragraph 0084 refers to time periods.  This indicates use of a timer.
Regarding claim 10, Kuczaj discloses a method of controlling electric power supplied 16 to a heater 14, the method comprising: controlling the electric power supplied 16 to the heater 14 by a first method until a temperature of the heater 14 reaches an upper limit of a pre-heating temperature section; and controlling the electric power supplied 16 to the heater 14 by a second method to a target temperature that is greater than the upper limit, when the temperature of the heater 14 reaches the upper limit.  Figure 8 is applied as in the discussion of the claim 1 rejection which is applied to claim 10.
Regarding claim 11, Kuczaj discloses further comprising checking whether the temperature of the heater 14 is lower than a lower limit of the pre-heating temperature section, wherein the controlling of the electric power 16 by the first method comprises, when the temperature of the heater 14 is lower than the lower limit, controlling the electric power supplied 16  to the heater 14 by the first method until the temperature of the heater 14 reaches the upper limit.
Regarding claim 16, Kuczaj discloses a ratio of the upper limit with respect to the target temperature is set in advance.  
Regarding claim 18, Kaczaj uses the controller to measure a time for controlling power.  See discussion of claim 9 rejection which is applied to claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4,6, 8, 12, 13, 15,17,19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaczaj.
Regarding claim 3, Kaczaj discloses the claimed invention except for the first method comprises checking an output voltage range of a battery and heating the heater to the upper limit of the pre- heating temperature section according to an upper limit of the output voltage range.  However typical controller use is seen to involve battery control and should involve battery voltage data.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Kaczaj so as to provide for best power control.
Regarding claim 4, Kaczaj discloses use of frequency modulation, paragraph 0073 but does not disclose that the controller controls the heater to be heated by a pulse-width modulation (PWM) control with a fixed output to the upper limit of the output voltage range.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Kaczaj to provide such features so as to provide to select temperature for best smoking.   
Regarding claim 6, Kaczaj discloses the claimed invention except for the lower limit is a temperature value selected from a range of 160°C to 220°C, and the upper limit is a temperature value selected from a range of 250°C to 310°C.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Kaczaj to provide such features so as to provide to select temperature for best smoking.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Kaczaj discloses the claimed invention except for the ratio is selected from a range of 0.65 to 0.95.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Kaczaj to provide such features so as to provide to select optimum temperature range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, WO discloses the claimed invention except for the first method comprises checking an output voltage range of a battery and heating the heater to the upper limit of the pre-heating temperature section according to an upper limit of the output voltage range.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Kaczaj to provide such features so as to check battery output for best control of temperature.  See discussion of claim 3 rejection which is incorporated into this rejection.
Regarding claim 13, Kaczaj discloses frequency modulation, paragraph 0073 but does not disclose the first method controls the electric power supplied to the heater to heat the heater to a maximum value of the output voltage range in a pulse-width modulation (PWM) control with a fixed output.  Use modulation paragraph 0073.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Kaczaj to provide such features so as to uses pulse width modulation.  
Regarding claim 15, Kaczaj discloses the claimed invention except for the lower limit is a temperature value selected from a range of 160°C to 220°C, and the upper limit is a temperature value selected from a range of 250°C to 310°C.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Kaczaj to provide such features so as to provide to select temperature for best smoking.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 17, WO discloses the ratio is selected from a range of 0.65 to 0.95.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Kaczaj to provide such features so as to provide to select optimum temperature range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 19, Kaczaj discloses use of computer program 0051 but does not discloses use of the claimed invention except for a non-transitory computer-readable recording medium having recorded thereon a program, which when executed by a computer, performs the method.  Uses microcontrollers see paragraph 0074 to create program.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Kaczaj to provide such feature so as to create a program for the microcontrollers. 
 Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the reference discloses the first method is a pulse-width modulation (PWM) control method with a fixed output, and the second method is a proportional integral difference (PID) control method.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/           Primary Examiner, Art Unit 2831